Exhibit 10.56.2

AMENDMENT TO THE

CASH BALANCE RETIREMENT PLAN FOR EMPLOYEES OF

ASSOCIATED GROCERS, INC.

The President of Associated Grocers, Inc. (the “Company”), pursuant to his
authority to adopt amendments under Section 12.1 of the Cash Balance Retirement
Plan for Employees of Associated Grocers, Inc. (the “Plan”), hereby amends the
Plan, effective June 1, 2007, to 1) eliminate ongoing Pay Credit and service
credit for certain purposes under the Plan for periods of Disability, and 2) to
limit exceptions to the definitions of “Severance From Service Date” and
“Terminated” to service governed by the Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA).

1. Section 6.2 is amended to read as follows:

There are no disability benefits payable under the Plan. Periods of Disability
during which a Participant is entitled to receive disability benefits under a
group long term disability plan to which the Employer contributes on his or her
behalf, shall be included for purposes of determining Periods of Service and
Credited Service only to the extent the period of Disability would otherwise be
credited as service under the Plan pursuant to Labor Reg. §2530.200b-9. Periods
of Disability shall be similarly treated for purposes of determining Credited
Service under the Plan as in effect prior to 2001 (the plan formula in effect on
December 31, 2000), notwithstanding Section 6.3 of the plan attached as Exhibit
A. A Participant shall receive Interest Credit for a period of Disability, only
to the extent any other Participant is entitled to the credit under the Plan. A
Participant’s Earnings shall cease on the date he or she becomes Disabled and
the Pay Credit under Section 4.1(b) shall be computed based on Earnings up to
any periods of Disability.

The Employer may require a Disabled Participant to submit to a medical
examination at any reasonable time.

2. Section 1.33 is amended to read as follows:

1.33 Severance From Service Date

“Severance From Service Date” means the earlier of the date on which an Employee
quits, retires, is discharged or dies, or the first anniversary of absence from
work for any other reason; provided however, that a Participant shall not be
deemed to have severed from Service during any Period of Service in any branch
of the United States Armed Forces if he or she has a right to guaranteed
re-employment with the Employer under Section 9 of the Military Selective Act,
38 U.S.C. 2021, and he or she returns to the Employer’s employment within the
time specified in 38 U.S.C. 2021 or sixty (60) days thereafter.



--------------------------------------------------------------------------------

3. Section 1.36 is amended to read as follows:

1.36 Terminated

“Terminated” and other terms derived from “Terminate” as the context requires,
such as “Termination,” mean no longer in Service or employed as an Employee with
the Employer for reasons of quit, retirement, discharge or death. An Employee
shall also be deemed Terminated on the first anniversary of the initial date of
absence for any other reason, provided such absence lasted at least twelve
months; provided, however, that a Participant shall not be deemed to have
Terminated during any Period of Service in any branch of the United States Armed
Forces if he or she has a right to guaranteed re-employment with the Employer
under Section 9 of the Military Selective Act, 38 U.S.C. 2021, and he or she
returns to the Employer’s employment within the time specified in 38 U.S.C. 2021
or sixty days thereafter.

4. Section 7.1 is amended by revising the last paragraph to read as follows:

In addition, each Participant shall have a one hundred percent
(100%) nonforfeitable right to his or her Accrued Benefit on the first day of
the month preceding his or her Normal Retirement Date, provided he or she is an
Employee on such date. A participant shall also have a one hundred percent
(100%) nonforfeitable right to his or her Accrued Benefit upon death provided
that he or she is an Employee on such date, or upon becoming Disabled as of the
Participant’s Severance from Service Date. An Employee who Terminates with zero
percent (0%) vested shall be deemed “nonvested.”

EXECUTED this 23rd day of April, 2007.

 

ASSOCIATED GROCERS, INC. By  

/s/ John S. Runyan

  Its President